Weisel, J.,
delivered the following dissenting opinion :
I am constrained to dissent from some of the views of my brothers expressed in their opinion in this case, agreeing with them, however, in the reversal.
The appellees are the assignees of the bounty, but took a power of attorney to enable them to receive or collect it. The petition and power of attorney both assert this character of the claimants.
In the argument it was contended on the part of the appellant that the bounty, by the express terms of the Acts of Assembly, was to be paid by the Bounty Commissioner to the volunteer or drafted man, or to his substitute, entering the service of the United States under the call of the President mentioned therein, or to his *332authorized agent or attorney ; and that there is no authority for paying it to an assignee, the letter as well as the spirit of the law designing the soldier entering the service to he the recipient, hy himself or his agent or attorney, of the bounty; and that this design of the law would be frustrated, the public service impaired, and the Treasury defrauded by a different construction, or by a payment to any but the persons designated by the Act. This position, I think, is the true one. Whilst on the one hand it secures to the honest soldier the full benefit of the bounty and protects him against designing men and evil practices, it secures to the public the best services when danger calls for them, and gives the proper direction to the funds, raised to reward those who are ready to peril person and life for the public safety. The law is studiously careful throughout in the use of language restricting the payment to the volunteer or drafted man, or his substitute, or his authorized agent or attorney. Public policy forbids such assignments, unless the law which creates them, expressly, or by necessary implication, allows them ; and they will not be upheld either in equity or at law. So it has been decided repeatedly in the English Courts with regard to the full or half pay of an officer in the army or navy, which is not assignable either by the party or by operation of law. In such cases the object of the Government is to command a right to his future services, and to enable the party to perform the duties with suitable means to support him. And Judge Story thinks that the same principle should be applied to pensions, although they are allowed for past and not future services. It applies with great force to bounties which are given as additional inducements for services to be rendered. They are in the nature of rewards ; otherwise they would be a vain and extravagant gratuity, and in such case every consideration would confine the gift to the donor. The want of a consideration would deprive it of *333the main attribute of a contract and divest it of any assignable quality. 2 Story’s Eq. Jur., sec. 1040, (d,) and 1040, (e.)
There is an obvious distinction between an assignee, with a power to collect, and an agent or attorney duly authorized to receive. The assignee collects for himself, and may have paid but a small consideration for the bounty. The agent or attorney contemplated by the law collects or receives for his principal, who gets the full amount for himself, with only such deductions or commissions as may be allowed the agent for his services. It is true, an assignee may impose himself upon the disbursing officer as an agent with a power of attorney, and succeed in obtaining the money, but where the true character of the applicant is known, that officer is acting strictly within the line of duty and the provisions of the law, hy refusing payment.
I concur that a mandamus is the proper remedy. But the applicant must bring himself within the terms of the law. The Commissioner must be satisfied that the person appplying, by himself or agent, is on the roll containing the names entitled to the bounty drawn from the Treasury ; and in case the application be made by an agent he is to be further satisfied of his appointment or authority as such. But in determining these he acts ministerially. As a public officer and accountable to the Comptroller of the Treasury, (Const., Art. 6, secs. 3 and 14 Md. Rep., 369,) it is his duty to pay to the right person, and have the proper voucher.
The words “agent and attorney,” in the Acts of Assembly mean, in my judgment, the- same thing. An agent who acts with a formal power of attorney is denominated an attorney in fact.
It appears from the answer of the appellant, uncontradicted by anything in the record, that the James Rian who enlisted and assigned his bounty thereupon to the appellees, *334“ deserted from, the service and army of the United States immediately on and after his said enlistment, and never rendered any service therein.” The party himself, or his agent, in the face of this fact, could not have received his bounty after enlistment and after desertion had he applied for it, unless the Legislature of Maryland intended to offer a bounty for desertion and not for service, which can scarcely be pretended. And if the bounty were paid to him and he afterwards deserted, I hold that an action would lie for the recovery of the bounty thus paid, and of which the State was defrauded.